Citation Nr: 0528387	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
June 1958.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1.  The January 2001 VA audiology examination showed the 
right ear average pure tone threshold was 59 decibels and 
speech recognition 60 percent (numeric designation/level VI); 
the left ear average pure tone threshold was 58 decibels and 
the speech recognition score was 72 percent (numeric 
designation/level V).  

2.  The March 2004 VA audiology examination showed the right 
ear average pure tone threshold was 64 decibels and the 
speech recognition 76 percent (numeric designation/level IV); 
the left ear average pure tone threshold was 65 decibels and 
the speech recognition score was 52 percent (numeric 
designation/level VII).  

3.  The September 2004 VA audiology examination showed the 
right ear average pure tone threshold was 70 decibels and the 
speech recognition 76 percent (numeric designation/level IV); 
the left ear average pure tone threshold was 70 decibels and 
the speech recognition score was 56 percent (numeric 
designation/level VIII).  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.326, 3.327, 
4.1, 4.7, 4.85-4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2004).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA has published implementing regulations now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  

Regarding the evaluation of the veteran's bilateral hearing 
loss, the Board is satisfied that all necessary development 
pertaining to the issue has been properly undertaken.  The 
record shows the veteran submitted additional evidence after 
the initial rating decision that the RO accepted and 
interpreted as a claim for increase.  However, the RO rating 
decision in October 2002 reviewed the initial determination 
upon receipt of this evidence.  38 C.F.R. §§ 3.156, 3.400(q).  
The veteran appealed this review of the initial rating 
determination, which in essence replaced the February 2002 
rating decision.  Therefore, the Board believes the appeal is 
properly viewed as an appeal of an initial rating 
determination rather than a claim for increase.  

In such circumstances, under 38 U.S.C.A. § 7105(d), upon 
receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by a grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

In any event, the development viewed in its entirety 
indicates VA has completed the essential development and 
procedural steps outlined in the VA General Counsel's 
precedent opinion.  For example, the veteran was issued 
development assistance through the VA benefit application 
that asked for information regarding the onset of hearing 
loss and treatment since military service, a VA letter in 
December 2000 and more recently a VCAA notice letter in 
January 2004.  Although the January 2004 VCAA 
mischaracterized the issue, the statement of the case in 
April 2004 contained an explanation of the basis for the 
initial rating decision on the level of hearing loss 
disability and provided the pertinent duty to assist 
information.  He provided private audiology records with the 
substantive appeal in response to the statement of the case.  
The supplemental statements of the case in April 2004 and 
September 2004 explained the reasoning for rejecting the 
recently received evidence in support of a higher initial 
evaluation.  The representative submitted another private 
audiology records from April and September 2004 and August 
2005 after the veteran had a RO hearing in June 2004.      

In summary, the veteran had notice of the several rating 
determinations in this matter and was issued a comprehensive 
statement of the case and supplemental statements of the 
case.  After being issued a VCAA notice letter in early 2004, 
he did submit additional evidence and the supplemental 
statements of the case in explained the recent adjudication 
determination in the evaluation of his bilateral hearing 
loss.  Additional evidence was submitted in response to the 
September 2004 supplemental statement of the case.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing or content of the formal VCAA notice was harmless 
error.  Overall, the notice the RO provided prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice substantially complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Furthermore, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  It appears to 
the Board from the evidence the veteran has submitted that he 
has indeed been notified that he should provide or identify 
any and all evidence relevant to the claim and the record 
shows he submitted relevant information.  He also testified 
at a RO hearing in this matter and the Board considered the 
transcript (T) testimony.  Therefore, the Board concludes 
that any deficiency in precise content or timing is at worst 
harmless in that it did not affect the essential fairness of 
the adjudication in light of the development completed in 
this case through VA efforts to obtain an accurate assessment 
of the veteran's hearing and the veteran's assistance through 
providing additional documentary evidence and hearing 
testimony.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits and will explain that the 
record dope not permit a higher initial evaluation for 
hearing loss on a facts found basis.  

Initial Evaluation of Bilateral Hearing Loss

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIA. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. 

The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85. 

A 20 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level IV hearing in one ear and numeric 
designation of level VII or VIII hearing in the other ear or 
level V hearing in one ear and level VI hearing in the other 
ear.  38 C.F.R. § 4.87, Diagnostic Code 6100.

A 30 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level IV hearing in one ear and numeric 
designation of level IX, X or XI hearing in the other ear, 
level V hearing in one ear and level VII or VIII hearing in 
the other ear, or level VI hearing in one ear and level VI or 
VII hearing in the other ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6100.

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a Department of Veterans Affairs 
examination will be authorized.  This paragraph applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran, surviving spouse, parent, or child.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.87, Diagnostic 
Code 6100.  The current VA rating scheme for the evaluation 
of hearing loss provide ratings from noncompensable to 100 
percent based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2000, 3,000 and 4,000 Hertz.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the VA Schedule for 
Rating Disabilities to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The current regulations clarify certain rating procedures and 
terminology, but the basic method of evaluation applicable to 
the veteran's claim was not changed during the appeal.  The 
regulation clarifies the audiology examination procedures 
that VA would follow.  VA had the right to obtain another 
evaluation in light of the record of test results in order to 
provide evidence for an informed determination of the extent 
of the hearing loss disability.  There was no undisputed 
evidence of the level of hearing impairment under VA 
evaluation standards.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) cautioning against seeking additional medical 
opinion where favorable evidence in the record is unrebutted.  
38 C.F.R. §§ 3.326, 3.327.  In light of the questionable 
findings on the private audiology evaluations it was 
reasonable to seek further examination.  The RO had ample 
justification for ordering another review examination in 
September 2004.  38 C.F.R. § 3.327.  The private audiology 
reports through August 2005 collectively did not report 
hearing thresholds all relevant frequencies and conform to 
the speech discrimination testing requirements.  Thus they 
are not adequate for rating purposes.  Furthermore the 
veteran testified that certain private tests had background 
noise that as not present during VA testing (T 1).

The veteran did cooperate in the development of the claim and 
this assisted in the Board's determination by adding a more 
recent examination during the appeal period.  He did receive 
VA evaluations in 2004 that followed the initial VA 
examination in 2001 and the result is the same regarding the 
best estimate of the veteran's hearing.  The RO efforts at 
development of the claim were designed to insure that the 
record was adequate for an informed determination. 38 C.F.R. 
§§ 3.326, 3.327.  The evidence did address the governing 
criteria requisite to ascertaining the reliable estimate of 
the veteran's hearing loss and the RO had to assess the 
severity of the hearing loss on a facts found basis applying 
the applicable governing criteria.  

None of the private audiology reports conformed to the VA 
criteria as they either did not contain purtone thresholds at 
all the relevant frequencies or indicate that the Maryland 
CNC test was used to determine the percentage discrimination.  
Thus, the private audio logy examinations are not adequate 
for rating purposes.  As noted in the regulations there are 
precise standards for audio logy tests to be deemed adequate 
for rating.  See 38 C.F.R. § 4.85 providing that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  

The VA audiology reports, which the RO accepted, disclosed no 
appreciable deterioration in the veteran's overall hearing 
from 2001 to 2004.  The three VA examinations were 
interpreted under the current evaluation standards.  The 
combination of the numeric designations for each ear produced 
a percentage evaluation of 20 percent under Code 6100.  The 
VA audiology report of January 2001 showed the average 
decibel loss and discrimination in the left ear corresponded 
with Level V impairment and Level VI impairment in the right 
ear.  The combination of the numeric designations for each 
ear produced a percentage evaluation of 20 percent under Code 
6100.  The March 2004 VA audiology examination showed Level 
IV hearing in the right ear and Level VII in the left ear 
based on the respective average threshold and speech 
recognition.  The combination of the numeric designations for 
each ear again produced a percentage evaluation of 20 percent 
under Code 6100.  The September 2004 VA audiology examination 
confirmed Level IV hearing in the right ear and Level VIII 
hearing in the let ear based on the respective average 
threshold and speech recognition.  The combination of the 
numeric designations for each ear produced a percentage 
evaluation of 20 percent under Code 6100, which corresponds 
to the rating board's determination for the entire rating 
period.  The veteran received an examination in September 
2004 after his hearing where he testified regarding his 
hearing difficulty and the finding did show a greater hearing 
impairment in the left ear, but the overall level of 
impairment did not change based upon the evaluation of both 
ears did not change.   
     
Finally, the record does show that Table VIA is applicable to 
the evaluation of the veteran's hearing loss disability in 
March 2004 for the left ear in that all thresholds were 
greater than 55 at the relevant frequencies.   Table VIA 
provides pertinent to the veteran's case that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral. Each ear 
will be evaluated separately.  The results using this 
alternative method produced a 20 percent evaluation, since 
both methods produced the same evaluation for bilateral 
hearing loss.  

The Board has noted the rating scheme relies on a clearly 
mechanical application of the rating criteria to audiology 
reports.  In this case, as discussed previously, there is a 
legitimate question of the adequacy of the private reports, 
and the record allows for an initial 20 percent evaluation 
from for the entire period on a facts found basis in view of 
the VA audiology reports that the VA examiner in each 
instance found adequate for rating the veteran's hearing 
loss.  Thus the Board relies upon the data as reflecting an 
accurate presentation of the level of impairment, although 
the representative suggests in December 2004 argument that 
the Board manipulate the mechanically applied rating scheme, 
which provides consistency in the rating of hearing loss, to 
support a higher evaluation.  Although a private clinician 
characterized the veteran's hearing loss as severe, this is 
consistent with the recent VA characterization of mild to 
profound hearing loss for the veteran and earlier VA 
assessments and it was based on the review of audiometry 
data.  Furthermore, there are no adjectival descriptive terms 
associated with the levels of hearing impairment.  In view of 
the evidence adequate for rating purposes, the record does 
not warrant additional "staged" ratings in considering 
evaluation of bilateral hearing loss.  See Fenderson, supra.

The Board has considered potentially applicable regulations 
as discussed in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's hearing loss 
disability is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  The record did not show, for 
example, marked interference with employability or frequent 
treatment or hospitalization, and the individual ratings are 
considered adequate to compensate for substantial loss of 
working time from exacerbations.  Furthermore, the veteran 
testified that his problem was mainly in social functions and 
that employment was not a problem as he had not worked since 
1997 (T 4).  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for bilateral hearing loss is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


